Title: To George Washington from Lieutenant Colonel Samuel Smith, 30 October 1777
From: Smith, Samuel
To: Washington, George



Sir.
Fort Mifflin [Pa.] 30th Oct. 1777.

I received your Excellency’s favor of the 28th. I am happy to hear of a sufficient reinforcement. If they arrive in time I have no doubt we shall keep the fort. The enemy have been afloat for three days. The weather must have done them much harm. Their bridge on Schuylkill broke, and we secured 12 of their boats with the planks on them which composed part of the bridge. This must stop, whatever were their intentions, for some time. Their howitz. are now up to their hobs in water, altho’ they have themselves cut two large places near their works to let it run out; they are obliged to wade knee deep to mount their guards; however, they still seem determined to keep their works. ’Tis very difficult to keep open the banks of the Island. From their fires I am inclined to believe they have Sentries all along the banks. At low water it is very difficult to land, and at high water we cannot cut deep enough. However, we shall attempt it, and perhaps we may discover some method of raising the Seige. This night we intend cutting down the causeway which leads from the ferry wharf to our barracks, which will effectually hinder them from making a lodgement there, and impede them if they attempt a landing. I shall do everything in my power to keep in amity with the navy. Last night was quite calm. We had no guard. However, when the gallies are manned by soldiers, then we may expect every assistance, and then the Fort will be impregnible. They may destroy the barracks, but never can take the Fort.
The Baron stays near Red Bank, and will return whenever his indisposition 

will permit him, ’till then I shall take the command. I have the honor to be, Your Excellency’s M. O. S.
